              Case 1:19-cr-00437-AKH Document 20 Filed 07/17/19 Page 1 of 1




                                                           July 17, 2019

   VIA ECF:
   Hon. Alvin K. Hellerstein
   United States District Judge
   Southern District of New York
   500 Pearl Street
   New York, NY 10007

                       Re: United States v. David Wagner, et al., 19-cr-437 (AKH)

   Your Honor:

             I am one of the lawyers representing defendant Marc Lawrence in this case. I write to
   respectfully request an extension of time from July 17, 2019 to July 24, 2019 for Mr. Lawrence to
   fulfill the conditions set by the Court for his release on June 26, 2019. The Court previously granted
   Mr. Lawrence’s request of an extension of time from July 10, 2019 to July 17, 2019.

          Mr. Lawrence needs this additional time to secure the co-signers required for the personal
   recognizance bond and to identify property that could be used as an alternative to the Avon Lake
   property previously identified as a possible security for the bond, as it appears that property is no
   longer available for that purpose due to proceedings in Mr. Lawrence’s personal bankruptcy.

           The government consents to this request.

                                                           Respectfully submitted,
                                                           /s/
                                                           Andrew St. Laurent


                                           SO ORDERED:

                                           ______________________________
                                           Honorable Alvin K. Hellerstein
                                           United States District Judge

   cc:     AUSA Jilan Kamal, Esq. (by ECF)
           AUSA Sagar Ravi, Esq. (by ECF)

ANDREW ST. LAURENT | ANDREW@SC-HARRIS.COM | DIRECT 646-248-6010
